     Case 2:17-cv-00019-APG-BNW Document 170 Filed 11/02/20 Page 1 of 3



 1   KATHLEEN J. ENGLAND, Nevada Bar No. 206
     GILBERT & ENGLAND LAW FIRM
 2   610 South Ninth Street
     Las Vegas, Nevada 89101
 3   Telephone: 702.529.2311
     E-mail:     kengland@gilbertenglandlaw.com
 4
     JASON R. MAIER, Nevada Bar No. 8557
 5   DANIELLE J. BARRAZA, Nevada Bar No. 13822
     MAIER GUTIERREZ & ASSOCIATES
 6   8816 Spanish Ridge Avenue
     Las Vegas, Nevada 89148
 7   Telephone: 702.629.7900
     Facsimile: 702.629.7925
 8   E-mail:    jrm@mgalaw.com
                djb@mgalaw.com
 9
     Attorneys for Plaintiffs William J. Berry, Jr.,
10   Cynthia Falls and Shane Kaufmann

11

12
                            UNITED STATES DISTRICT COURT
13
                                    DISTRICT OF NEVADA
14

15    WILLIAM J. BERRY, JR.; CYNTHIA                   Case No.: 2:17-cv-00019-APG-BNW
      FALLS; SHANE KAUFMANN,
16                                                     STIPULATION AND REQUEST
                             Plaintiffs,               FOR AN ORDER TO EXTEND
17                                                     JOINT PRETRIAL ORDER
      vs.                                              DEADLINE
18
      DESERT PALACE, INC. d/b/a CAESARS                (THIRD REQUEST)
19    PALACE; et al.,
20                           Defendants.
21
            IT IS HEREBY STIPULATED AND AGREED among Plaintiffs and Defendant
22
     that the deadline for filing the Joint Pretrial Order be extended by 10 days, from
23
     November 2, 2020 to November 12, 2020.
24
            The justification for this extension is as follows. Previously, the Court (on
25
     November 4, 2019) granted the first extension to file the Joint Pretrial Order [ECF No.
26
     149] based on the Defendant’s (then-pending) motion to consolidate (ECF No. 32) this
27
     case with another case, Kaufmann v. Desert Palace, Inc., Case No. 2:18-cv-02037-KJD-
28
     DJA. On March 25, 2020, in that other case, Kaufmann v. Desert Palace, Inc., USD Judge

                                                   1
     Case 2:17-cv-00019-APG-BNW Document 170 Filed 11/02/20 Page 2 of 3



 1   Dawson issued a decision denying consolidation. ECF No. 48.

 2          The parties were then required to submit the Joint Pretrial Order within 60 days of

 3   the March 25, 2020 Order in the other Kaufmann case. ECF No. 149. However, another

 4   filing occurred in the meantime which impacted that deadline.

 5          On November 15, 2019, after the Court issued its first order extending the deadline

 6   to file the Joint Pretrial Order, Plaintiffs filed their motion to alter or amend the Court’s

 7   order granting in part Defendant’s motion for summary judgment [ECF No. 150].

 8   Because the Court’s decision on that motion would have significant impact on the content

 9   of the Joint Pretrial Order, the parties again requested a second extension on the deadline

10   to file the Joint Pretrial Order. ECF No. 158. That request was granted on April 3, 2020,

11   making the new deadline 60 days after the Court’s decision on Plaintiffs’ motion to alter

12   or amend. ECF No. 159.

13          On September 3, 2020, the Court issued its order denying Plaintiffs’ motion for

14   reconsideration, thus making the deadline to file the Joint Pretrial Order November 2,

15   2020. ECF No. 163.

16          In light of changes to Plaintiffs’ counsel’s traveling schedule and unavailability,

17   the parties now request that the Court extend the deadline for filing the Joint Pretrial Order

18   by 10 days, from November 2, 2020 to November 12, 2020.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                   2
     Case 2:17-cv-00019-APG-BNW Document 170 Filed 11/02/20 Page 3 of 3



 1          This is the parties’ third stipulation to extend the Joint Pretrial Order filing

 2   deadline. As set forth above, this stipulation is made in good faith in order to allow the

 3   parties sufficient time to attempt to come to an agreement on a Joint Pretrial Order. This

 4   stipulation is not for the purpose of causing any undue delay, and the parties agree that

 5   good cause therefore exists for an extension.

 6    DATED this 2nd day of November, 2020.            DATED this 2nd day of November, 2020.

 7    MAIER GUTIERREZ & ASSOCIATES                     LITTLER MENDELSON, P.C.
 8     /s/ Danielle J. Barraza                          /s/ Ethan D. Thomas
      KATHLEEN J. ENGLAND                              PATRICK H. HICKS
 9    Nevada Bar No. 206                               Nevada Bar No. 4832
      GILBERT & ENGLAND LAW FIRM                       ETHAN D. THOMAS
10    610 South Ninth Street                           Nevada Bar No. 12874
      Las Vegas, Nevada 89101                          3960 Howard Hughes Parkway, Ste. 300
11                                                     Las Vegas, NV 89169
      JASON R. MAIER
12    Nevada Bar No. 8557                              ESTHER G. LANDER (pro hac vice)
      DANIELLE J. BARRAZA                              AKIN GUMP STRAUSS HAUER FELD LLP
13    Nevada Bar No. 13822                             1333 New Hampshire Avenue, NW
      8816 Spanish Ridge Avenue                        Washington, DC 20036-1564
14    Las Vegas, Nevada 89148
      Attorneys for Plaintiffs William J. Berry,       Attorneys for Defendant Desert Palace,
15    Jr., Cynthia Falls and Shane Kaufmann            Inc. d/b/a Caesars Palace
16

17

18
                                   IT IS SO ORDERED.
19
                                              2nd day of __________________,
                                   Dated this ____         November          2020.
20

21
                                    ANDREW P. GORDON
22
                                    UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28


                                                   3
